Title: From George Washington to Brigadier General William Maxwell, 4 August 1778
From: Washington, George
To: Maxwell, William


          
            Sir
            Head Quarters White plains 4 Augt 1778
          
          I was last Night favd with yours of the 2d with a York paper for which I am obliged to
              you. I have only to recommend to you, to keep a
            vigilant watch upon the motions of the Enemy upon Staten Island, and upon their fleet in
            the Bay. If you procure any certain intelligence that  any
            considerable number of ships are preparing for sea, let me know it immediately, that I
            may communicate it to Count D’Estaing who has arrived at Rhode Island. I am
            &c.
          
            P.S. direct your spies to be very inquisitive whether they are embarking
              Baggage and Stores and if any troops move from Staten Island whether they go on board
              Ships or up to N⟨ew⟩ York.
          
        